Citation Nr: 1011477	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  99-13 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder, to include as secondary to atrial 
fibrillation, and if so, whether the claim should be granted.

2.  Entitlement to a rating in excess of 30 percent for 
atrial fibrillation.

3.  Entitlement to an effective date earlier than September 
27, 1997, for the grant of a 30 percent rating for atrial 
fibrillation. 

4.  Entitlement to a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to April 
1983 with subsequent service in the United States Army 
Reserves.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from June 1998, February 2004, and July 2004 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

In February 2000, the Veteran and his mother testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing is of record.

In November 2000, the Board denied the Veteran's claim for an 
increased rating.  The Veteran appealed this denial to the 
Court of Appeals for Veterans Claims (Court).   In March 
2001, the Court granted the Appellee's unopposed Motion for 
Remand and vacated and remanded the November 2000 Board 
decision.  The claim for an increased rating was then 
remanded by the Board in August 2001 and January 2004 for 
additional development.  The Board again denied the claim for 
an increased rating in a December 2007 decision, and the 
Veteran appealed the denial of his claim to the Court.  In 
December 2008, the Court granted a Joint Motion for Remand 
filed by the parties, which requested that the portion of the 
December 2007 decision that denied the claim for an increased 
rating be vacated and remanded.  The appeal has now returned 
to the Board for further appellate action.  

In February 2004, the RO increased the Veteran's disability 
evaluation for atrial fibrillation to 30 percent, effective 
September 27, 1997.  The Veteran did not agree with either 
the percentage assigned or the effective date of the award.  
A veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the 
claim for an increased evaluation remains before the Board.

In the February 2004 rating decision that is a subject of 
this appeal, the RO reopened and denied the claim for service 
connection for a psychiatric disorder as secondary to atrial 
fibrillation.  In its December 2007 decision, the Board 
phrased the issue as entitlement to service connection for a 
psychiatric disorder, currently diagnosed as schizoaffective 
disorder, including as secondary to atrial fibrillation.  
This issue was remanded, but the Board did not address 
whether new and material evidence had been submitted to 
reopen the claim.  The claim for service connection for a 
psychiatric disorder had been previously denied by the Board 
in a March 1993 final decision.  Where there is a prior Board 
decision denying a claim, the Board must initially determine 
whether new and material evidence has been submitted, 
regardless of actions by the agency of original jurisdiction.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).  Despite the various 
characterizations of the claim throughout the appeal period, 
the Board must first make an independent determination as to 
whether new and material evidence has been presented to 
reopen the claim for entitlement to service connection for a 
psychiatric disorder before reaching the merits of the claim.  
Consequently, the issue on appeal has been recharacterized to 
include this matter.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The reopened claim for service connection for a psychiatric 
disorder and the claim for entitlement to TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The Veteran's claim for service connection for a 
psychiatric disorder was initially denied in a March 1993 
Board decision.  

2.  Service connection for PTSD was denied in unappealed 
September 1993 and November 1994 rating decisions.

3.  Service connection for a psychosis NOS was denied in an 
unappealed November 1994 rating decision.

4.  The evidence received since the November 1994 rating 
decision relates to a necessary element of service connection 
that was previously lacking and raises a reasonable 
possibility of substantiating the claim.

5.  The Veteran's atrial fibrillation most nearly 
approximates severe, frequent attacks of atrial fibrillation, 
mild enlargement of the heart, mild left ventricular 
dysfunction, and an ejection fraction ranging from 52 to 60 
percent; there is no severe dyspnea on exertion or a workload 
of greater than 3 METs but less than 5 METs, and light labor 
is not precluded.

6.  The Veteran's atrial fibrillation was assigned a 30 
percent disability rating effective September 27, 1997; it is 
not factually ascertainable that the increase in disability 
occurred prior to September 29, 1997.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim for service connection for a psychiatric disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  The criteria for a rating in excess of 30 percent for 
atrial fibrillation have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.104, Diagnostic Codes 7000, 7001, 7010, 7013 
(1997); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104 Diagnostic Codes 
7001, 7010 (2009).

3.  The criteria for an effective date prior to September 27, 
1997, for the grant of a 30 percent rating for atrial 
fibrillation have not been met.  38 U.S.C.A. §§ 5110, 7105; 
38 C.F.R. §§ 3.105(a), 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

The Veteran's claim for service connection for a psychiatric 
disorder was initially denied in a March 1993 Board decision.  
The Board determined that the evidence of record, including 
service treatment records, VA examination reports from April 
1984 and March 1988, and post-service records of VA 
treatment, did not establish a nexus between the claimed 
condition and active duty service.  

The Veteran filed several more claims for service connection 
for psychiatric disorders subsequent to the Board's March 
1993 decision.  In September 1993 and November 1994 rating 
decisions, he was denied service connection for posttraumatic 
stress disorder (PTSD), and in July 1995 was denied service 
connection for psychosis.  These claims were based on new 
diagnosis, i.e. PTSD and psychosis, and were therefore 
adjudicated on a de novo basis without regard to prior 
denials that did not consider these diagnoses.   See Ephraim 
v. Brown, 82 F.3d 399 (Fed.Cir. 1996).  However, the 
Veteran's current claim for an acquired psychiatric disorder 
encompasses all psychiatric symptomatology, regardless of how 
that symptomatology is diagnosed.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  Therefore, the issue in this case is 
properly characterized as a claim to reopen as it was filed 
after the Board's March 1983 decision finally adjudicated the 
previous general claim for service connection for a 
psychiatric disorder, as well as the previous denial of 
claims for service connection for specific diagnoses of PTSD 
and psychosis.  See 38 C.F.R. § 3.156(a) (2009).

The evidence received since the July 1995 denial of the claim 
includes a December 2004 letter from a private psychologist 
linking the Veteran's diagnosed schizoaffective disorder to 
active duty service.  The psychologist, after review of the 
Veteran's service treatment and personnel records, concluded 
that the Veteran's psychiatric disorder had its onset during 
the Veteran's military service.   This evidence is clearly 
new and material and reopening of the claim is in order.  

Increased Rating Claim

Service connection for atrial fibrillation was granted in a 
July 1985 rating decision with an initial 10 percent 
evaluation assigned, effective August 28, 1984.  The June 
1998 rating decision on appeal continued the 10 percent 
evaluation, and as noted above, an increased 30 percent 
evaluation was granted in a February 2004 rating decision, 
effective September 27, 1997.  The Veteran contends that a 
higher evaluation is warranted. 

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making 
disability ratings.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  The relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected atrial fibrillation has been 
consistently rating using Diagnostic Code 7010.  The current 
30 percent rating for atrial fibrillation was assigned under 
38 C.F.R. § 4.104, Diagnostic Code 7010 (1997), which was for 
paroxymal auricular flutter.  Effective July 14, 1998, that 
portion of the Rating Schedule pertaining to the 
cardiovascular system was amended.  62 Fed. Reg. 65219 
(1997), as amended at 63 Fed. Reg. 37779 (1998).  The RO 
provided the revised criteria to the Veteran in a June 1999 
statement of the case.

Where a law or regulation is amended while an increased 
rating claim is pending, as is the case here, the Board 
should first determine whether application of the revised 
criteria would result in impermissible retroactivity, and to 
ensure that such application does not extinguish any rights 
or benefits the claimant had prior to the revision. 
VAOPGCPREC 7-2003 (Nov. 19, 2003).   If the revised criteria 
are more favorable to the claimant, the implementation of 
such criteria cannot be any earlier than the effective date 
of revision, as a matter of law.  38 U.S.C.A. § 5110(g) (West 
2002).   If the pre-amended criteria are more favorable, then 
VA can apply them, but only through the period up to the 
effective date of the revision.

The Board notes that a 30 percent rating is the maximum 
rating available under both the current and the former 
versions of Diagnostic Code 7010.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7010 (1997 & 2009).  The schedular criteria 
do not provide for an evaluation in excess of 30 percent.  

The joint motion granted by the Court in December 2008 
directed the Board to consider whether the Veteran's service-
connected disability should be rated by analogy to Diagnostic 
Code 7001, pertaining to endocarditis.  Section 4.20 provides 
when an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin. 

Under the criteria in effect prior to July 14, 1998, diseases 
of the heart were rated using Diagnostic Code 7000 through 
7017.  Diagnostic Code 7010, for paroxysmal auricular 
flutter, provided that this disability should be rated as 
paroxysmal tachycardia.  Diagnostic Code 7011, for paroxymal 
auricular fibrillation, was also to be rated as paroxysmal 
tachycardia.  Diagnostic Code 7012 provided a sole rating of 
10 percent for permanent auricular fibrillation.  38 C.F.R. 
§ 4.104 (1997)

Under the criteria in effect prior to July 14, 1998, 
Diagnostic Code 7001 for bacterial subacute endocarditis 
provided that this condition is rated as rheumatic heart 
disease in accordance with Diagnostic Code 7000.  Diagnostic 
Code 7000 provided a 100 percent rating for active disease 
and, with ascertainable cardiac manifestation, for a period 
of 6 months.  Inactive rheumatic heart disease was assigned a 
60 percent evaluation when there is definite enlargement of 
the heart, severe dyspnea on exertion, elevation of systolic 
blood pressure or such arrhythmias as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia with more 
than light labor precluded.  It was assigned a 100 percent 
disability evaluation with definite enlargement of the heart 
confirmed clinically and by X-rays with dyspnea on slight 
exertion, rales, pretibial pitting at the end of the day or 
other definite signs of beginning congestive heart failure 
with more than sedentary employment precluded.  Lower ratings 
of 10 and 30 percent were also provided for inactive 
rheumatic heart disease.  38 C.F.R. § 4.104, Diagnostic Code 
7000 (1997). 

The Veteran's atrial fibrillation is an arrhythmia; thus, it 
was properly rated using a diagnostic code for arrhythmia.  
If anything, the closest diagnostic code would have been 
either DC 7011 or DC 7012, depending on whether the auricular 
or atrial fibrillation was paroxymal or permanent.

Nonetheless, on the basis of mild dilatation of the left and 
right atrium noted on VA examination in May 1997, left atrial 
dilatation noted on echocardiogram in February 1998, and 
history of enlarged heart (hypertrophy) noted in October 
2002, the Board was directed to consider application of DC 
7001, endocarditis, despite the fact that endocarditis had 
not been diagnosed.  

The Veteran's atrial fibrillation has manifested some of the 
symptoms associated with an increased evaluation under 
Diagnostic Code 7000.  A September 2009 VA chest X-ray 
indicated mild enlargement of the heart; similar findings 
were noted on chest X-rays and echocardiograms performed 
throughout the claims period.  In addition, the Veteran has 
undergone treatment for hypertension and accompanying 
elevated systolic blood pressure at the Bay Pines VA Medical 
Center.  

While the Veteran has manifested some of the criteria 
associated with a higher rating, the symptoms of his atrial 
fibrillation do not most nearly approximate a 60 or 100 
percent rating under Diagnostic Code 7000.   A history of 
paroxysmal fibrillation and flutter was noted by the 
Veteran's private physician in July 1999, but treatment 
records dated throughout the current claims period are devoid 
of any evidence of severe dyspnea on exertion or paroxysmal 
auricular fibrillation or flutter.  Furthermore, although the 
Veteran's current VA problem list includes a finding of 
paroxysmal supravent tachycardia, an August 2009 cardiology 
consultation concluded that the Veteran was clinically 
asymptomatic with respect to any cardiac disability.  While 
occasional arrhythmias were documented on EKGs performed 
throughout the claims period, stress tests conducted in 
February 1998, November 1999, September 2002, and October 
2002 were negative for arrhythmias, and there are no 
indications of congestive heart failure during the claims 
period.  

Most importantly, a May 2003 VAMC occupational therapy 
consultation also established that the Veteran was capable of 
carrying up to 20 pounds (lbs.), reaching overhead with 
weight, and standing and sitting on a frequent basis.  His 
only restrictions were carrying 50 lbs. and pushing and 
pulling with weight due to hypertension.  The evidence 
therefore does not establish that more than light labor is 
precluded due to atrial fibrillation.  Accordingly, an 
increased evaluation is not warranted under the former 
versions of Diagnostic Codes 7001 and 7000 at any time during 
the claims period. 

An increased evaluation is also not warranted under the 
current version of Diagnostic Code 7001 for rating 
endocarditis.  Under Diagnostic Code 7001 (2009), an 
evaluation of 60 percent is assigned for more than one 
episode of acute congestive heart failure in the past year; 
or where a workload of greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; where there is left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.  A higher 100 
percent disability evaluation is warranted for chronic 
congestive heart failure, or where a workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or where there is left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  38 C.F.R. § 
4.104. 

The medical evidence of record does include some findings of 
left ventricular dysfunction, however such dysfunction was 
characterized as mild by the Veteran's private physician in 
December 2009 and a VA physician during a September 2002 
echocardiogram.  Additionally, throughout the claims period, 
exercise stress tests, echocardiograms, and other cardiac 
tests have indicated an ejection fraction ranging from 52 to 
60 percent.  While the Veteran made intermittent reports of 
fatigue and dyspnea, the October 2002 VA examiner noted that 
these complaints had been previously diagnosed as cardiac 
neuroses and there was no corroborating objective evidence to 
support the Veteran's complaints.  

During an exercise stress test performed in conjunction with 
the October 2002 VA examination, the Veteran achieved a 
maximum workload of 4.7 METS.  While this finding is 
consistent with a 60 percent evaluation under Diagnostic Code 
7001 (2009), the October 2002 VA examiner noted that the test 
was terminated due to the Veteran's uncooperative behavior 
and the results were deemed non-diagnostic.  There were no 
significant abnormalities shown on the stress test before its 
termination, and while the examiner estimated the Veteran had 
a metabolic equivalent of around 4, the examiner recommended 
objective testing to determine the Veteran's actual 
functional capacity.  

The Veteran's atrial fibrillation has therefore manifested 
only mild left ventricular dysfunction and an ejection 
fraction ranging from 52 to 60 percent.  His subjective 
complaints of fatigue and dyspnea are not manifestations of 
his service-connected disability, and the October 2002 stress 
test documenting a workload of 4.7 METs was deemed non-
diagnostic.  Although the Veteran also manifested mild to 
moderate left atrial dilation upon VA examinations and stress 
tests throughout the claims period, these findings are 
contemplated by the currently assigned 30 percent rating 
under Diagnostic Code 7001.  Finally, as noted above, the 
Veteran was found to be asymptomatic with respect to his 
cardiac disabilities during an August 2009 cardiac 
consultation at the VAMC.  Accordingly, the weight of the 
evidence does not establish that the Veteran's atrial 
fibrillation has most nearly approximated the criteria 
associated with an increased rating under the current version 
of Diagnostic Code 7001.

The Board has considered whether there is any other schedular 
basis for granting a higher rating, and notes that current 
Diagnostic Codes 7000, 7002, 7003, 7004, 7005, 7006, and 7007 
all contemplate rating criteria that are substantially 
similar to Diagnostic Code 7001 (2009).  Because atrial 
fibrillation is a supraventricular arrhythmia that is 
specifically mentioned in 38 C.F.R. § 4.104, Diagnostic Code 
7010, the Board concludes that this is the most appropriate 
diagnostic code under which to evaluate this disability.  The 
Board has also considered the doctrine of reasonable doubt 
but has determined that it is not applicable to this period 
because the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Other Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-
part test, based on the language of 38 C.F.R. § 3.321(b)(1), 
for determining whether a veteran is entitled to an extra-
schedular rating: (1) the established schedular criteria must 
be inadequate to describe the severity and symptoms of the 
claimant's disability; (2) the case must present other 
indicia of an exceptional or unusual disability picture, such 
as marked interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun 
v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's atrial fibrillation is 
manifested by symptoms such as mild left ventricular 
dysfunction, reduced ejection fraction, and attacks of 
auricular fibrillation .  These manifestations are 
contemplated in the rating criteria.  The rating criteria are 
therefore adequate to evaluate the Veteran's disability and 
referral for consideration of extraschedular rating is not 
warranted.



Effective Date Claim

The Veteran contends that an earlier effective date is 
warranted for the grant of a 30 percent evaluation for 
service-connected atrial fibrillation, which was awarded in a 
February 2004 rating decision, effective September 27, 1997.  

In the case of a claim for an increased rating, if an 
increase in disability occurred within one year prior to the 
date of claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 
(1998).  In making this determination the Board must consider 
all of the evidence, including that received prior to 
previous final decisions.   Hazan v. Gober, 10 Vet. App. 511 
(1997).  

Service connection for atrial fibrillation was granted in a 
July 1985 rating decision with an initial 10 percent 
evaluation assigned.  The Veteran filed a claim for an 
increased rating in December 1996 and was denied in a 
February 1997 rating decision as he failed to appear for a VA 
examination.  In a March 1997 statement, the Veteran 
requested that the VA examination be rescheduled.  The 
rescheduled examination was conducted in May 1997, and the 
Veteran's claim for an increased rating was again denied in 
September 1997 with notice of the denial mailed to the 
Veteran on September 24, 1997.  

The Veteran's most recent claim for an increased rating was 
received on September 29, 1997.  Although his claim for an 
increased rating was received by VA only a few days after 
notice of the September 1997 rating decision was provided, 
the Board finds that it does not constitute a valid notice of 
disagreement (NOD) with respect to the September 1997 rating 
decision.  

There are six elements for a valid NOD: it must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction; (2) be filed in writing; (3) be filed 
with the RO; (4) be filed within one year after the date of 
mailing of notice of the RO decision; (5) be filed by the 
claimant or the claimant's authorized representative; and (6) 
express a desire for Board review.  38 U.S.C.A. § 7105(b) 
(West 2002); Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 
2002); 38 C.F.R. § 20.201 (2009).

The Veteran's September 1997 statement did not express 
disagreement with the September 1997 rating decision, in 
fact, it specifically stated that the Veteran was seeking 
reevaluation of his atrial fibrillation.  The September 1997 
rating decision was not mentioned, and the statement is dated 
September 23, 1997, the day before notice of the rating 
decision was mailed to the Veteran.  Therefore, it is not a 
valid notice of disagreement with respect to the September 
1997 rating decision, and the Veteran's claim for an 
increased rating did not stem from the claim received on 
December 1996.  

As the record does not contain anything that could constitute 
a claim for increased rating between the unappealed September 
10, 1997 rating decision and prior to September 29, 1997, the 
only basis on which an earlier effective date may be 
established is if the evidence demonstrates that it is 
factually ascertainable that the Veteran's atrial 
fibrillation increased to the severity contemplated by a 30 
percent evaluation within the year prior to the date his 
claim was received, that is, September 29, 1997.  38 C.F.R. § 
3.400(o).  

The Board notes that the Veteran's current effective date for 
the award of an increased 30 percent evaluation is September 
27, 1997, two days before the date his claim for an increased 
rating was received by VA, on the basis that September 27, 
1997 was the date of his claim.  The VA form 21-4138 dated 
September 23, 1997 was stamped as received by the RO on 
September 29, 1997.  However, the regulations clearly state 
that an increase of disability must be factually 
ascertainably within one year prior to the date of claim.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). Therefore, 
the Board will determine whether the Veteran's atrial 
fibrillation increased in severity in the year prior to 
September 29, 1997. 

VA treatment records dated within one year prior to September 
29, 1997, do not establish that the Veteran's disability 
increased in severity.  ECGs performed in October 1996 and 
December 1996 noted sinus arrhythmia and some left 
ventricular hypertrophy, but the Veteran exhibited a normal 
sinus rhythm during a May 1997 stress test performed in 
conjunction with a VA examination.  The May 1997 VA examiner 
noted that the Veteran's sinus rhythm remained normal even 
when the Veteran reported subjective complaints such as 
shortness of breath.  The May 1997 stress test also did not 
indicate the presence of significant cardiac disease.  

In addition, left ventricular systolic function was normal 
during a February 1997 echocardiogram, and a VA physician 
noted that the Veteran's atrial flutter was contained with 
medication.  Therefore, the evidence does not establish that 
the Veteran's atrial fibrillation most nearly approximated 
severe, frequent attacks of paroxysmal tachycardia as 
contemplated by a 30 percent evaluation under Diagnostic 
Codes 7010 and 7013 (1997).  There is also no evidence of 
severe dyspnea on exertion, elevation of systolic blood 
pressure, or such arrhythmias as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia with more 
than light labor precluded.  See 38 C.F.R. § 4.104, 
Diagnostic Codes 7001, 7000.  

Accordingly, it is not factually ascertainable that the 
Veteran's atrial fibrillation increased in the severity in 
the year prior to September 29, 2007, and an earlier 
effective date is not warranted on this basis.  Based on the 
foregoing, the Board finds that the preponderance of the 
evidence is against the grant of an earlier effective date 
for the award of a 30 percent evaluation for atrial 
fibrillation   Since the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).


VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004).  In view of the Board's 
decision to reopen the claim for entitlement to service 
connection for a psychiatric disorder, further assistance is 
unnecessary to aid the Veteran in substantiating this aspect 
of his claim.  

With respect to the claims for an increased rating and 
earlier effective date, notice fulfilling the requirements of 
38 C.F.R. § 3.159(b) was furnished to the Veteran in February 
2003 and February 2008 letters, respectively.  The Veteran 
also received notice regarding the disability-rating and 
effective-date elements of the claim in the February 2008 
letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
The current appeal for an increased rating originates from a 
rating decision that was decided and appealed prior to the 
enactment of the current § 5103(a) requirements in 2000.  In 
Pelegrini, the Court acknowledged that where, as here, the § 
5103(a) notice was not mandated at the time of the initial 
decision, the RO did not err in not providing such notice.  
Rather, the Veteran has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini II, 18 
Vet. App. at 120.  As noted above, the Veteran was provided 
with a notice letter in February 2003 that met the 
requirements of the VCAA.  Therefore, he was "provided the 
content-complying notice to which he [was] entitled." 
Pelegrini II, 18 Vet. App. at 122.

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, 
and private medical records.  Additionally, the Veteran was 
provided proper VA examinations in response to his claim for 
an increased rating.

The Board's December 2007 remand ordered that certain 
evidentiary development should be completed, including 
providing notice to the Veteran of the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requesting 
complete service and reserve records, and providing a VA 
psychiatric examination to include a  proper medical opinion.  
The Veteran was provided VCAA-compliant notice in February 
2008, and a February 2008 response from the National 
Personnel Records Center (NPRC) indicates that all available 
service records are associated with the claims folder.  In 
addition, the Veteran was provided an adequate VA psychiatric 
examination and addendum opinion in March 2009.  Therefore, 
VA has complied with the Board's December 2007 remand 
instructions.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

New and material evidence having been submitted, reopening of 
the claim for entitlement to service connection for a 
psychiatric disorder is granted.  

Entitlement to a rating in excess of 30 percent for atrial 
fibrillation is denied.

Entitlement to an effective date earlier than September 27, 
1997, for the grant of a 30 percent rating for atrial 
fibrillation is denied. 


REMAND

In response to the Board's December 2007 remand, the Veteran 
was given a VA psychiatric examination in March 2009.  The 
examiner concluded that the Veteran's diagnosed mood disorder 
did not have its onset during active duty service as the 
service treatment records contained no evidence of symptoms 
attributable to a psychiatric disorder.  The Board notes, 
however, that the Veteran's service treatment records show 
that he was referred for a psychiatric consultation in 
January 1983 after exhibiting irrational behavior during an 
emergency room visit for chest pain.  The recommended 
consultation was performed in January 1983, but a valid 
evaluation could not be made due to the Veteran's 
uncooperative behavior and barely suppressed anger.  The 
Veteran did report that he experienced problems with his 
nerves as his service duties included caring for terminally 
ill patients.  He also reported having nervous trouble during 
an August 1984 reserves medical evaluation and was unsure if 
he experienced periods of depression or excessive worry. 

Service personnel records also document behavioral problems 
during service.  The Veteran was court-martialed in June 
1981for disobeying an order and disrespecting a superior 
officer, received behavioral counseling in October 1981 
following incidents where he wrote bad checks in June and 
July 1981, and failed to perform or report for duty in March, 
June, September, and December 1982.  He was arrested by 
military police in October 1982 for driving an uninsured and 
unlicensed vehicle.  

In support of his claim, the Veteran submitted a December 
2004 letter from a private psychologist concluding that the 
Veteran's schizoaffective disorder had its onset during 
active duty service.  This opinion was based on review of the 
Veteran's service records including his behavioral problems 
and referral for a psychiatric examination in January 1983.  

Although the March 2009 VA examiner found that the Veteran's 
service treatment records were negative for symptoms of a 
psychiatric disorder, in light of the specific contents of 
the service records and the December 2004 findings of the 
private psychologist, the Board finds that an additional 
medical opinion is needed to address the specific contents of 
the Veteran's service records.  


In addition, treatment records from the Bay Pines VAMC show 
that the Veteran has undergone treatment for PTSD since 
January 2004 based on reports of military sexual trauma.  The 
March 2009 VA examiner did not diagnose PTSD, but the 
examination report does not indicate whether such a diagnosis 
was considered or whether the Veteran met the specific 
criteria for a diagnosis of PTSD.  Therefore, upon remand, a 
new VA psychiatric examination should be provided that 
considers whether the Veteran meets the criteria for a 
diagnosis of PTSD.  

The Veteran's claim for service connection for a psychiatric 
disorder is inextricably intertwined with his claim for TDIU.  
Hence, the development described above must be completed and 
the claim for service connection readjudicated before a final 
determination can be made with respect to the claim for TDIU.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule a VA psychiatric examination 
with an appropriate examiner.  The claims 
file, including a copy of this remand, 
must be reviewed by the examiner in 
conjunction with the examination.

The examiner should specifically state 
whether the Veteran meets the criteria 
for a diagnosis of PTSD, as well as 
diagnosing any other present psychiatric 
disorders.  If the Veteran is diagnosed 
with PTSD, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the Veteran's 
PTSD is the result of his reported in-
service stressors.  

With respect to any other diagnosed 
mental disorders, the examiner should 
provide an opinion as to whether each 
disorder at least as likely as not had 
its onset during active duty service or 
is in any way etiologically related to 
service.  The examiner should 
specifically address the contents of the 
Veteran's service records, including the 
January 1983 psychiatric consultation and 
the Veteran's behavioral problems, and 
determine whether these records document 
symptoms of any currently diagnosed 
psychiatric disorder.

The rationale for any opinions must be 
provided, and the report of this 
examination must be added to the claims 
file.

2.  Then, readjudicate the claims for 
service connection for a psychiatric 
disorder and TDIU.  If the benefits 
sought on appeal are not granted, the 
Veteran should be furnished a 
supplemental statement of the case, 
before the case is returned to the Board, 
if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


